Citation Nr: 0831578	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for brain disease.

2.  Entitlement to service connection for a chronic 
disability manifested by back pain.  

3.  Entitlement to service connection for a chronic 
disability manifested by neck pain.

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for chronic recurrent 
headaches, to include as secondary to in-service trauma.  

6.  Entitlement to service connection for coronary artery 
disease.  

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
eye disorder manifested by loss of vision or blurred vision.  

8.  Entitlement to an increased (compensable) rating for a 
scar of the scalp, with a history of a bone defect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's multiple original 
claims for service connection involving various disorders, 
his claim to reopen for service connection for an eye 
disorder, and his claim for a compensable rating for a 
service-connected scalp scar.  

In October 2005, the veteran requested an RO hearing and such 
a proceeding was thereafter scheduled to occur in January 
2006, but prior to its occurrence the veteran submitted a 
written request to cancel his hearing, and, in addition, to 
withdraw from appellate consideration the issues of his 
entitlement to service connection for brain disease, 
disorders manifested by neck and back pain, and depression.  
No other request for an RO or Board hearing remains pending 
at this time.  

A review of the record shows that an unappealed May 1979 RO 
decision denied the veteran's original claim for service 
connection for headaches.  The RO adjudicated the current 
claim without regard to the law and regulations pertaining to 
finality of unappealed RO decisions.  As there is medical 
evidence that essentially shows a new diagnosis, and there is 
legal authority to treat a new diagnosis as a new claim, the 
Board concurs with the RO in finding that this claim must be 
adjudicated on a de novo basis.  See, e.g., Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996). 
 
The issue of the veteran's entitlement to service connection 
for headaches, to include as secondary to in-service trauma, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA's Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2007, the veteran withdrew from appellate 
consideration his claim for entitlement to service connection 
for brain disease; a chronic disability manifested by neck 
pain; a chronic disability manifested by back pain; and 
depression.  

2.  The medical evidence dated in recent years does not show 
a diagnosis of  coronary artery disease; hypertensive heart 
disease is not apparent until many years post-service and 
there is no competent evidence of a nexus between such and 
any incident of service.    

3.  Service connection for an acquired eye disorder with 
defective or blurred vision was denied by VA most recently in 
a rating decision by the RO in May 1999, and following notice 
to the veteran of such denial and his appellate rights later 
in June 1999, a timely appeal was not initiated.  

4.  An application to reopen a claim for service connection 
for an eye disorder with defective or blurred vision was 
received by the RO in March 2005.  

5.  Evidence added to the record since entry of the most 
recent decision in May 1999 is duplicative or cumulative of 
previously submitted items of evidence and fails to raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for an eye disorder.  

6.  The veteran's service-connected scar of his scalp is 
asymptomatic; there is no medical evidence to show that it is 
currently associated with a bone defect; such scar is not 
disfiguring, unstable, or productive of pain or limitation of 
function.  

7.  The veteran's scalp scar is not shown to have resulted in 
exceptional or unusual disablement involving frequent periods 
of hospital care or a marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to his entitlement to service 
connection for brain disease, to include as due to trauma; a 
chronic disability manifested by neck pain; a chronic 
disability manifested by back pain; and depression, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  Claimed coronary artery disease was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The RO's decision of May 1999, denying entitlement to 
service connection for an eye disorder manifested by 
defective vision or blurred vision, is final; new and 
material evidence has not been received to reopen the 
veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).



4.  The criteria for the assignment of an increased 
(compensable) rating for a scar of the scalp, with a history 
of but no current bone defect, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues for Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of a written 
statement, dated in January 2006, indicated that he was 
withdrawing from appellate consideration the issues involving 
his entitlement to service connection for brain disease, 
disorders manifested by neck and back pain, and depression.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those matters, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letter of April 2005, although the notice 
required by Dingess-Hartman was never furnished to the 
veteran in the context of the instant appeal.  Although no 
longer required, he was also notified that he should submit 
all pertinent evidence in his possession.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen a previously 
denied claim for service connection for defective vision.  By 
correspondence from the RO, to include the April 2005 VCAA 
notice letter, the appellant was advised that he needed to 
submit new and material evidence to reopen the previously 
denied claim and was advised of what was required to 
establish service connection under the particular facts of 
this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's initial decision in June 
2005, but full VCAA notice, specifically that pertaining to 
the Court's holding in Dingess/Hartman, was not, in 
contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

While it is regrettable that the veteran was not furnished 
notice as to Dingess-Hartman in this appeal, he was in fact 
provided notice relating thereto as part of claims for 
service connection for other, unrelated disorders he was 
pursuing concurrently with the instant appeal.  Moreover, a 
factual predicate, be it a showing of current disability 
involving coronary artery disease or new and material 
evidence to reopen the previously denied claim for service 
connection for defective vision, is lacking, and there is 
otherwise no indication of a reasonable basis for a grant of 
a compensable evaluation for the veteran's service-connected 
scar of his scalp.  In all, there is otherwise no showing 
that the failure to provide notice of Dingess-Hartman would 
have operated to alter the outcome of the issues herein 
presented for review.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the veteran, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 5-6.

Here, the veteran has not received VCAA notice specifically 
tailored to comply with Vasquez-Flores.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that this type of notice error is 
presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial."  Vazquez-Flores, 
supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because, 
aside from the fact that the diagnostic criteria used to rate 
the veteran's scar were provided to him in the August 2005 
SOC, the veteran's representative showed actual knowledge of 
these criteria in written argument submitted in support of 
the veteran's claim.  See, e.g., August 2008 Informal Hearing 
Presentation.  Accordingly, he has the requisite actual 
knowledge of the evidence needed to support his claim for an 
increased rating for a scar.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes a 
limited number of service medical records, and in light of 
this, the Board recognizes that it should employ a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed". 

The claims folder likewise includes various examination and 
treatment records compiled during post-service years by VA 
and non-VA sources.  In addition, the veteran has been 
afforded one or more VA medical examinations during the 
course of the instant appeal, findings and opinions from 
which are shown to be comprehensive in scope and otherwise 
detailed.  As the record is deemed to be adequate to permit 
the Board to fairly and accurately adjudicate each of the 
issues presented by this appeal, and the veteran does not 
contend otherwise, the Board may proceed to adjudicate the 
merits of such claims without remand for additional action.  
38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Service Connection: Coronary Artery Disease 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as cardiovascular-renal disease, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records are entirely negative for complaints, 
findings, or diagnoses pertaining to coronary artery disease.  
The initial VA medical examination in March 1969 was likewise 
negative, with clinical evaluation of the cardiovascular 
system being reported by the examiner as normal and X-ray 
examination showing the heart shadow to be normal.  

VA treatment records compiled in 2002 initially identify the 
existence of hypertension.  In medical records, dated in 2005 
and subsequently, there is set forth the veteran's statement 
that he underwent an angioplasty in about 2000, although 
cardiac catheterization studies were reported by him to 
identify "clean coronary arteries."  VA physicians are 
noted to have requested those copies of records relating to 
the veteran's prior angioplasty and cardiac catheterization, 
but to no avail.  There is no corroboration in the record 
that an angioplasty was ever undertaken.  

In order to ascertain the existence of coronary artery 
disease, the veteran was afforded a VA medical examination in 
March 2007, at which time a review of medical history, 
clinical evaluation, and testing showed there to be no 
evidence of coronary artery disease.  It was indicated that, 
when the veteran had sought medication for erectile 
dysfunction from VA in November 2006, he had stated that he 
had no coronary artery disease and it was noted that the 
examining cardiologist had contacted the private facility 
where the veteran had previously undergone a cardiac 
angiogram, with the results showing no coronary artery 
disease.  The veteran was noted to carry a diagnosis of 
cocaine dependence and it set forth that cocaine use may 
cause coronary spasm.  Clinical examination and testing led 
to the entry of a single diagnosis, that being hypertensive 
cardiovascular disease.  It was also specifically determined 
by the examiner that no coronary artery disease was found.  

There is no showing of a current diagnosis of coronary artery 
disease and it is pointed out that service connection may not 
be granted unless a current disability exists.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Even if there were a competent basis upon 
which to concede a diagnosis of coronary artery disease, 
there is no competent evidence of a nexus of any such disease 
to the veteran's period of military service.  While there is 
a showing of current disability involving hypertensive 
cardiovascular disease, which according to the medical data 
on file originated in or about 2002, there likewise is absent 
from the record any competent evidence linking the veteran's 
hypertension to his military service or any event thereof.  
While it is noted that the veteran himself offers an opinion 
that he has coronary artery disease that originated in 
service, the veteran is not shown to be in possession of the 
requisite medical background or training as to render 
competent his opinions regarding medical diagnosis or 
etiology.  Espiritu, supra.  Accordingly, the claim advanced 
for direct service connection for coronary artery disease 
must fail.  Id; see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310; Boyer; Mercado-Martinez, supra.

A preponderance of the evidence is against the veteran's 
claim for service connection for coronary artery disease.  
That being the case, the benefit-of-the- doubt rule is 
inapplicable and the benefit sought on appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  

Newness and Materiality of the Evidence to Reopen a Claim for 
Service Connection for an Eye Disorder, to include as 
manifested by Defective or Blurred Vision

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted as of August 29, 2001, and subsequently, 
as is the case here, the definition of new and material 
evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R. § 3.156 (2007).

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).

The veteran's original claim for service connection for 
defective vision was denied by RO action in January 1970 on 
the basis that there was no showing of the claimed disorder.  
No appeal of the January 1970 denial followed, thereby 
rendering such action final.  38 U.S.C.A. § 7105.  A claim to 
reopen was thereafter filed and as part of such claim a VA 
eye examination was afforded the veteran in April 1999.  
Findings therefrom identified a history of head trauma, but 
without any vision or other eye complications.  The eye 
examination only identified hyperopia and presbyopia, which 
are refractive errors; there was no indication of an acquired 
eye disease or residuals of an eye injury.  The Board 
specifically notes that presbyopia is a type of hyperopia, a 
refractive error, "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  McNeely v. 
Principi, 3 Vet. App. 357, 363- 64 (1992).  Hyperopia is an 
error of refraction of the eye, in which rays of light 
entering the eye are brought into focus behind the retina, as 
a result of the eyeball being too short from front to back.  
Dorland's Illustrated Medical Dictionary, 1349 (28th ed. 
1994).

The veteran's claim to reopen was denied by an RO decision in 
May 1999, based on the absence of new and material evidence 
with which to reopen his previously denied claim.  Following 
notice to the veteran in June 1999 as to the aforementioned 
adverse action and his appellate rights, he did not enter an 
appeal within the time limits prescribed by law.  As such, 
the May 1999 action of the RO was rendered final.  38 
U.S.C.A. § 7105.

Inasmuch as finality attached to the most recent denial of 
May 1999, and in view of the veteran's submission of a claim 
to reopen in March 2005, the question at this juncture is 
whether new and material evidence, based on the definition 
thereof in effect on and after August 29, 2001, has been 
presented to reopen his claim for service connection for a 
vision disorder, including blurred vision.  This necessitates 
a review of the evidence submitted prior to and subsequent to 
that most recent, final denial.  

On file at the time of entry of the RO's most recent denial 
of service connection for an eye disorder in May 1999 were 
the veteran's service medical records and a variety of 
examination and treatment records compiled during post-
service years.  Such evidence identified no acquired eye 
disorder in service or thereafter, although there was shown 
on an examination in April 1999, both hyperopia and 
presbyopia, neither of which, absent any superimposed disease 
or injury, is a disease or injury within the meaning of 
applicable legislation providing VA compensation benefits.  
38 C.F.R. § 3.303(c).  

Received into the record since entry of the May 1999 denial 
are various VA examination and treatment reports, none of 
which demonstrate the presence of an acquired eye disorder.  
On a VA Agent Orange examination in May 2005, the veteran 
specifically denied any vision difficulty, including blurred 
vision.  When evaluated by a VA neurologist in June 2006, 
there was a little haziness of the right eye lens, but such 
was not productive of any diagnosis of eye disability.  

In summation, the evidence received by VA following its most 
recent denial in May 1999 fails to establish the existence of 
current, acquired disability of either eye.  To that extent, 
such evidence, although not previously before agency decision 
makers, fails to relate to an unestablished fact, it is 
cumulative and redundant of prior evidence, and it does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a defective vision 
or an eye disorder, including blurred vision.  As such, it is 
determined that new and material evidence has not been 
presented to reopen the previously denied claim for service 
connection for defective vision, including blurred vision.  
The Board is thus compelled to deny the veteran's claim to 
reopen.  

Increased Rating:  Scar of the Scalp

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

By rating action in January 1970, service connection for a 
scar of the scalp, with bone defect, was established and a 0 
percent evaluation was assigned therefor under DC 7800.  No 
subsequent change in the 0 percent rating then assigned is 
shown.   

Disfigurement of the head, face, or neck is rated under DC 
7800.  With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, an 80 percent rating is for 
assignment.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are: Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, scars may also be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

Records pertaining to outpatient treatment received by the 
veteran during the appeal period do not reflect that any 
medical assistance was sought or received for his scalp scar, 
with bone defect.  

A VA medical examination in June 2005 revealed a well-healed, 
vertical, superficial scar of the posterior scalp measuring 
two centimeters by 0.2 centimeters, without evidence of bony 
involvement.  It was not considered to be deep.  Palpation 
showed no evidence of masses or tenderness.  No pain of the 
scar was elicited.  There was no tenderness, differing tissue 
texture, or instability.  No elevation or depression of the 
surface contour was present, and there was no induration, 
inflexibility, or limitation of motion or function.  No 
disfigurement was noted.  The diagnosis was of a remote, 
superficial shrapnel wound of the posterior scalp, with no 
evidence of bony involvement or defect.  

Analysis of the evidence presented fails to denote the 
presence of a disfiguring scar of the veteran's head, there 
being not a single characteristic of disfigurement under DC 
7800 shown.  No bony defect or other bony involvement is at 
present demonstrated.  There is otherwise no showing of an 
unstable scar, a scar that is painful on examination, or a 
scar that is productive of a limitation of motion or other 
function.  

It, too, is noted that the RO found no basis for a referral 
for the assignment of an extaschedular evaluation in this 
instance and the undersigned concurs with that determination.  
The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that multiple periods of 
hospitalization have been necessitated for management of the 
veteran's scalp scar and the existence of a marked 
interference with employment due exclusively to that scar is 
likewise not shown.  Accordingly, a referral for a 
determination of whether the assignment of an extraschedular 
rating is appropriate is not warranted.  

Inasmuch as a preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's scalp 
scar, with bone defect, denial of the veteran's claim for 
increase is thus required.  Hart, Ortiz, Gilbert, supra.


ORDER

The claims for entitlement to service connection for brain 
disease, to include as due to trauma; a chronic disability 
manifested by neck pain; a chronic disability manifested by 
back pain; and depression are dismissed.  

Service connection for coronary artery disease is denied.  

New and material evidence has not been presented to permit 
reopening of the veteran's previously denied claim of service 
connection for an eye disorder manifested by defective vision 
or blurred vision.  

An increased (compensable) rating for a scar of the scalp, 
with bone defect, is denied.  


REMAND

The veteran contends, in essence, that he has chronic, 
recurrent headaches due to his in-service head injury.  As 
service connection for brain disease is not currently in 
effect, be it traumatic or nontraumatic in origin, any claim 
for secondary service connection at this juncture must be 
denied as a matter of law.  However, with respect to direct 
service connection, the record reflects that, in addition to 
the shell fragment wound to the head discussed in the 
decision above, on the initial post-service VA medical 
examination in March 1969, the veteran gave a history of 
headaches that began during service.  Subsequently compiled 
examination and treatment records reveal continued complaints 
of headaches, which were attributed by the veteran to an in-
service shrapnel wound to his head, and by one or more 
medical providers to hypertension or headaches of either a 
muscle contraction or tension type.  A VA examiner in April 
1999 determined that the diagnostic criteria for migraine 
headaches were not satisfied at that time.  Another VA 
examiner opined in March 2007 that the veteran's headaches 
were attributable to his neck disorder and that it was less 
likely than not that his headaches were related to the in-
service shrapnel wound of his head.  Lacking, however, is a 
medical opinion as to whether it is at least as likely as not 
that the veteran's headaches originated in service.  Remand 
to obtain this medical input is deemed advisable.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his claim for service 
connection for headaches, to include as 
secondary to brain disease.  The veteran 
should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide;  and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  If requested, 
VA will assist him in obtaining records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  Attempt to obtain any other available 
service medical records, not already on 
file, utilizing all primary and secondary 
sources.  Such records should include, 
but not be limited to those pertaining to 
treatment received for an in-service 
shrapnel wound of the veteran's head, 
which appears to have led to the award of 
the Purple Heart Medal.  Once obtained, 
such records should be made a part of the 
veteran's claims folder.  

3.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination in 
order to ascertain the nature and 
etiology of his claimed headaches.  The 
claims folder should be furnished to the 
examiner for use in the study of this 
case and the report prepared as to the 
findings of such examination should 
indicate whether the claims folder was 
made available and reviewed.  Such 
evaluation should include a review of the 
veteran's medical history, as well as a 
detailed clinical evaluation, and any 
indicated diagnostic testing.  All 
pertinent diagnoses should then be 
recorded pertaining to the veteran's 
claimed headaches.  




The examiner is asked to provide a 
medical opinion as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
existing disorder involving 
headaches from which the 
veteran now suffers had its 
onset during his period of 
military service from January 
1967 to October 1968? 

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for each opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so record in the examination 
report.

5.  Thereafter, the merits of the 
veteran's claim for service connection 
for chronic, recurrent headaches or a 
disability manifested by headaches should 
be adjudicated on the basis of all 
pertinent evidence and all governing 
legal criteria.  If the benefit sought on 
appeal is not granted, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


